Order entered March 2, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00428-CV

           IN THE INTEREST OF D.F.D. AND T.Z.D., CHILDREN

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-18-19199

                                      ORDER

      Before the Court is appellant’s February 26, 2021 “Affidavit of Fact

Declaration of Truth.” In the document, appellant states that the Court is required

to provide a “written rebuttal to me, in kind, specific to each and every point of the

subject matter stated herein, within 15 days, via your own sworn and notarized

affidavit, using fact, valid law and evidence to support your rebuttal of the specific

subject matter stating in this Affidavit/Declaration.” We construe the document as

a motion. We DENY the motion.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE